Citation Nr: 9907227	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-48 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
rash, to include squamous cell carcinoma, as the result of 
exposure to Agent Orange.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a right leg 
disorder.  

4.  Entitlement to service connection for dental trauma for 
the purpose of obtaining outpatient dental treatment.  

5.  Entitlement to service connection for coronary artery 
disease, including hypertension.  

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated a 10 percent 
disabling.

7.  Entitlement to a noncompensable rating for pes planus.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss with tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996, and later, rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 1997 service connection was granted for residuals of 
hepatitis and for antral gastritis and each was assigned a 
noncompensable rating.  Service connection was also granted 
for tinnitus which was rated as part and parcel of the 
service-connected bilateral hearing loss with the 
continuation of a noncompensable rating.  Any disability 
compensation rating assigned is a separately appealable 
issue, requiring the initiation and perfection of an appeal 
as to that matter.  Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997).  No appeal has been taken from the 
assignment of a noncompensable rating for hepatitis and the 
appeal as to a compensable rating for bilateral hearing was 
continued, to include tinnitus.  

VA Form 9 in July 1989 expressed disagreement with the 
assignment of a noncompensable rating for antral gastritis 
and as such constituted a notice of disagreement (NOD).  A VA 
Form 1-9 may be a valid NOD.  Malgapo v. Derwinski, 1 Vet. 
App. 397, 398-99 (1991) and Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993).  Although entitlement to a compensable 
rating for antral gastritis was addressed in supplemental 
statements of the case (SSOCs) in June and July 1998, an 
appeal was not perfected by the filing of a substantive 
appeal addressing this matter, including the VA Form 9 
received in the latter part of June 1998.  Accordingly, this 
matter is not properly developed for appellate consideration.  

It is also noted that an issue of service connection for 
sleep disturbances has been developed and certified for 
appellate consideration.  This is considered to be a symptom 
of the veteran's PTSD, which has already been service 
connected.  38 C.F.R. § 4.130, Code 9411.  Therefore, 
consideration of this symptom as a separate disability is not 
considered to be appropriate.  Regarding the claim for 
service connection for hypertension, it is noted that the 
veteran has also claimed service connection for heart 
disease.  Hypertension may be a manifestation of coronary 
artery disease.  38 C.F.R. § 3.309.  Therefore, the Board 
will consider the matter as heart disease, including 
hypertension.  


FINDINGS OF FACTS

1.  A chronic skin rash is not currently demonstrated.  

2.  There has been no establishment of an etiologic nexus 
between squamous cell carcinoma and service, including the 
exposure to Agent Orange during service.  

3.  Hemorrhoids are not currently demonstrated.  

4.  A right leg condition, including a disorder secondary to 
service-connected right fibular fracture, is not 
demonstrated.  

5.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  

6.  Coronary artery disease, including hypertension, had its 
onset during service.  

7.  PTSD was manifested primarily by a labile and emotional 
affect, and sleep disturbances of nightmares and flashbacks 
and was productive of no more than mild impairment prior to 
November 7, 1996.  

8.  PTSD is currently manifested by depression, with insomnia 
and tearfulness; more frequent nightmares; and the need for 
medication.  

9.  Pes planus is manifested by an aching of the feet, 
without pain on manipulation, bowing of the Achilles tendon 
or a shift in weight bearing over or medial to the great toe.  

10.  Bilateral hearing loss is currently manifested by Level 
I hearing acuity in each ear but the veteran has constant 
bilateral tinnitus which is due to acoustic trauma.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a chronic skin rash.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for squamous cell 
carcinoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998). 

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hemorrhoids.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a right leg disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

5.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.381 (1998). 

6.  Coronary artery disease, including hypertension, was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998). 

7.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met prior to November 7, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Code 9411 
(effective prior to November 7, 1996). 

8.  The criteria for a rating of 30 percent for PTSD are 
currently met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Code 9411.  

9.  The criteria for a compensable rating for pes planus have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5276 (1998). 

10.  The criteria for a compensable rating for bilateral 
hearing loss have not been met but the criteria for a 10 
percent rating for bilateral tinnitus have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Codes 6100 
and 6260 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including heart disease, hypertension, and cancer, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, meritorious 
on their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If not 
presented, his appeal must fail and there is no duty on the VA 
to assist him in the development of his claims because such 
additional development would be futile.  Id.

To be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation 
of a disease or injury during service, and a nexus between 
the in-service injury or disease and the current disability.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required. Caluza v. Brown, 7 Vet. App. 498 
(1995).  

After review of the evidence the Board finds that the claims 
for service connection for a chronic skin disorder, 
hemorrhoids, and dental trauma are not well-grounded.  
Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, as to these issues, the RO fulfilled its 
obligation under section 5103(a) in the Statement of the Case 
in which the appellant was informed of the reasons of the 
denial of his claim.  There is no indication of record that 
there is evidence pertinent to this case that has not yet 
been obtained.  

Chronic Skin Disorder

The veteran claims that he has a chronic skin disorder as the 
result of exposure to the herbicide agent, Agent Orange, 
during his service in Vietnam.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active service, the diseases listed at 
38 C.F.R. § 3.309(e) (1998) shall be service-connected, if 
the requirements of 38 C.F.R. § 3.307(a) (1998) are met, even 
if there is no record of such disease during service.  Aside 
from these presumptive provisions, service connection might 
be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

Regarding the veteran's claim for a skin disorder, it is 
noted that when there is no demonstration of current 
disability, a well-grounded claim has not been submitted.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Review of the medical evidence of record fails to show that 
the veteran currently manifests a chronic skin rash.  Records 
reviewed include a report of VA examination in 1974, VA 
outpatient treatment records from 1976 to 1994, records of 
treatment at private facilities from 1988 to 1996 and VA 
examination reports in 1996 and 1997.  The only chronic skin 
disorder found to be present in these records is shown in a 
treatment records dated in September 1992.  At that time, the 
veteran was treated at Southeast Alabama Medical Center for 
squamous cell carcinoma of the left arm.  

Squamous cell carcinoma is not one of the disorders listed at 
38 C.F.R. § 3.309(e) for which presumptive service connection 
may be established on the basis of herbicide exposure.  
Therefore, for the claim for this condition to be considered 
plausible, the veteran would have to submit competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  A well grounded 
claim may also be established where a chronic disease is 
shown in service or during an applicable presumptive period 
or where continuity of symptomatology is demonstrated during 
service.  Savage v. Gober, 10 Vet. App. 489 (1997).  He did 
not manifest the cancer during service or within one year of 
his discharge from service and no medical opinion has been 
rendered that establishes a relatio(e) between the disease 
and service. 

It should be emphasized that to be deemed well grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and the 
development of a skin disorder, he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the claim is not 
well grounded and must be denied. 



Hemorrhoids and Right Leg Disorder

The veteran is claiming service connection for hemorrhoids.  
While he reported having had rectal disease during service, 
on retirement examination in October 1973 rectal examination 
was normal.  An examination was conducted by VA in April 1974 
at which time no hemorrhoids were found.  On VA examination 
for compensation purposes in April 1996, rectal examination 
was again negative.  

The veteran has indicated that he sustained multiple 
fractures from an inservice injury which occurred at the same 
time as the injury which gave rise to his service-connected 
residuals of a fracture of the right fibula.  However, the 
service medical records are negative for such additional 
injury and there is also no competent medical evidence of the 
current existence of such disability, to include any 
disability of the right leg which is, as is also claimed, 
secondary to the residuals of the right fibular fracture.  
When there is no demonstration of current disability, the 
claim is not plausible, a well-grounded claim has not been 
submitted, and the claim must be denied.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Dental Trauma

The veteran is seeking service connection for dental trauma 
so that he may receive dental treatment at VA expense or at 
VA facilities.  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(e).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c). 

The veteran alleges that he did not receive proper dental 
care while in combat in Vietnam.  However, since he does not 
allege dental trauma during combat, this allegation is 
insufficient to give rise to the application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304 (1998).  

The veteran contends that he has lost the teeth on the left 
side of his face as a result of an automobile accident he 
sustained during service.  Review of the service medical 
records shows that he did sustain injury of the facial area 
in such an accident in June 1962.  A fracture of the right 
maxillo-mala complex, with depression of the orbital floor 
was noted at that time.  (Service connection has been 
established for this fracture).  The records of treatment at 
the time of the accident do not give any indication that the 
veteran sustained dental trauma at that time.  Review of the 
service dental records shows that in 1957 the veteran was 
missing teeth numbered 14, 15, 16, 17, and 19.  These are 
five of the six molars on the left side of the face.  Dental 
treatment records in the time period following the injury 
show treatment for carious teeth only in 1963 and prophylaxis 
in 1964.  No treatment for dental trauma is found in the 
service dental records.  Moreover, review of the post-service 
medical evidence of record fails to give any indication that 
the veteran sustained dental trauma during service.  

It must again be emphasized that to be deemed well grounded, 
a claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  None has been 
submitted in this case.  Therefore, the claim is not 
plausible and must be denied.  

Heart Disease, Including Hypertension

Service medical records do not show symptoms or 
manifestations of heart disease or hypertension.  On 
examination for separation from service the veteran stated 
that he had or had had high blood pressure.  The physician's 
summary included a notation of "H/BP treated."  No further 
elaboration was included.  On examination by VA in April 1974 
a chest X-ray study showed left ventricular cardiomegaly.  
One of the medical opinions rendered in connection with this 
examination was that hypertension was not found, but that 
cardiomegaly of the left ventricle could suggest possible 
previous hypertension, now controlled.  

VA outpatient treatment records show that the veteran had a 
blood pressure reading of 124/90 in October 1978.  Records in 
April and May 1981 include a chest X-ray study showing left 
cardiac ventricular enlargement and a diagnosis of systemic 
arterial hypertension.  The Board finds these records 
sufficient to render the claim plausible.  38 U.S.C.A. 
§ 5107(a). 

Medical records of private treatment, dated from 1988 to 1996 
show that the veteran has had significant coronary artery 
disease for many years.  On examination by VA in April 1996, 
the pertinent diagnosis was coronary artery disease, history 
of angioplasty times two.  An examination was conducted by VA 
in March 1997.  The pertinent diagnosis was coronary artery 
disease.  

The service medical records indicate that the veteran had 
high blood pressure by history only.  However, while 
manifestations of hypertension were not noted during service, 
left ventricle enlargement that was considered to be 
suggestive of past hypertension was noted on VA examination 
in April 1974, well within the one year presumptive period 
applicable for this disorder.  Giving the veteran the benefit 
of the doubt, it is believed that service connection for 
coronary artery disease, including hypertension is warranted.  

Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  



PTSD

Service connection for PTSD was granted by the RO by rating 
decision dated in May 1997 and a 10 percent rating was 
assigned effective date of receipt of claim on in March 1995 
which predates a change in regulations utilized to evaluate 
psychiatric disorders.  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, in Rhodan v. West, No. 96-
1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-
25) it was held that where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 4.  See 38 U.S.C.A. § 5110(g) (West 1991).  
This prevents the application of a later liberalizing law to 
a claim prior to the effective date of the liberalizing law.  

Since this claim predates the change in the regulatory 
criteria at issue, the Board will evaluate the veteran's PTSD 
under both sets of regulations and assign the highest 
evaluation possible.  

On Va psychiatric examination in April 1996 it was noted that 
the veteran had not seen a psychiatrist nor was he currently 
taking any psychotropic medication.  Initially, he denied 
having any major mental illness.  However, on further 
questioning, he reported that since 1994 he had started 
having flashbacks and dreams of his Vietnam experiences.  He 
reported that his wife woke him up in the middle of the night 
due to screaming.  He stated that his dreams were mostly of 
his friends who were killed.  The veteran described specific 
dreams to the examiner.  He also related that for a long 
time, he had not wanted to discuss his Vietnam War 
experiences that he tried to avoid people and talk about wars 
and war crimes and was easily depressed about war atrocities.  
He complained of having difficulty with sleep since 1994, 
with dreams and flashbacks that kept waking him with a scared 
feeling.  He had begun taking over-the-counter sleeping pills 
to help him rest better.  Socially, he lived with his wife of 
30 years and had two grown children.  He was currently 
retired.  

On mental status examination, the veteran became labile and 
emotional while discussing Vietnam War events.  He was a 
little hesitant to describe things in detail and felt like 
joking.  His eye contact was fairly intact.  His speech was 
fluent and goal directed.  Thought process was without 
looseness of association or flight of ideas.  His thought 
content was without auditory or visual hallucinations.  No 
paranoia or delusions were noted.  He denied suicidal or 
homicidal ideations.  His insight and judgment were 
unimpaired. His mood was described as "I'm sorry, I feel sad 
about my own feelings."  His affect was labile and 
emotional, particularly when talking about Vietnam incidents.  
He was alert and oriented to time, place and person.  His 
memory and cognition were intact.  His concentration was 
good.  The diagnosis was to rule out PTSD, possibly late 
onset, with mild intensity.  His Global Assessment of 
Functioning (GAF) score was 90.  

A hearing was conducted at the RO in January 1997.  At that 
time, the veteran's testimony was mostly related to the claim 
for service connection for PTSD.  He did mention that he was 
taking medication for his depression.  

On VA psychiatric examination in March 1997 the veteran's 
complaints that are pertinent to his PTSD included 
flashbacks, nightmares, depression and an inability to sleep.  
He stated that when he did sleep, he woke up screaming and 
with night sweats.  He appeared tense and tearful when he was 
asked about events in Vietnam and stated that he did not wish 
to talk about it.  He did speak appropriately, and was 
spontaneous, relevant, and goal directed.  He denied auditory 
or visual hallucinations.  He stated that he did not sleep 
with his wife because he had hit her in his sleep.  He 
claimed that he worried a lot and was nervous, and that he 
had been taking the medication, Prozac, but there were side 
effects of irritability and of being short-tempered that 
disappeared when it was discontinued.  His insight and 
judgment were intact.  The diagnosis was PTSD.  The GAF score 
was 65, with a comment that the veteran was unable to work 
due to severe physical and mental disorder.  

VA outpatient treatment records, dated in May and June 1998 
show that the veteran had developed increasing symptoms of 
PTSD and depression since his retirement from work in 1994.  
He has nightmares of combat and is afraid that he will hurt 
his wife while sleeping.  He has thrown himself out of his 
bed and onto the floor.  He has symptoms of depression, 
including insomnia and tearfulness.  He denies being suicidal 
and is oriented, friendly, and appropriate.  His affect is 
depressed.  He is not violent.  He did become violent when 
taking the medications Prozac and Wellbutrin, so these were 
discontinued.  He is currently taking the medications Pamelor 
and Restoril.  

A 10 percent rating is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impermanent.  A 50 percent evaluation is warranted for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment. 
38 C.F.R. § 4.132, Code 9411, effective prior to November 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and the Board was invited to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  

VAOGCPREC 9-93 concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c).  With this 
consideration in mind, the Board will address the merits of 
the claim at issue.  

A 10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411 (1998); effective Novebmer 7, 
1996.  

Prior to November 7, 1996, the manifestations of the 
veteran's psychiatric disorder must be moderately large in 
degree.  If only mild impairment is demonstrated, a rating in 
excess of 10 percent is not warranted.  The examination 
rendered in April 1996 showed that the veteran's disorder was 
manifested primarily by a labile and emotional affect, and 
sleep disturbances of nightmares and flashbacks.  No other 
symptoms were described.  The examiner characterized the 
veteran's disability as mild and assigned a GAF score of 90, 
indicating a good ability to function.  Overall, the Board 
does not find that this examination report shows a disability 
of moderately large degree.  Therefore, based on the criteria 
in effect prior to November 7, 1996, a rating in excess of 10 
percent was not warranted.  

The criteria for a 30 percent rating under the regulations 
that became effective on November 7, 1996, include symptoms 
such as depression, anxiety, suspiciousness, panic attacks, 
), chronic sleep impairment, or mild memory loss that 
occasionally interfere with work efficiency.  Medication, one 
of the criteria for a 10 percent rating, must be less 
effective in controlling these symptoms.  The veteran clearly 
needs medication, and is taking it.  His symptoms have 
worsened despite this treatment, as evidenced by lower GAF 
score assigned in March 1997 and the report of treatment 
dated in May 1998.  At that time, he was noted to be 
depressed, with insomnia and tearfulness.  His nightmares 
have become more frequent and he is afraid to sleep next to 
his wife for fear of hurting her.  The Board finds that the 
veteran's symptoms more nearly approximate the criteria for a 
30 percent rating under the criteria in effect on November 7, 
1996.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Under these 
circumstances, a 30 percent rating is warranted.  

The Board notes that the veteran has not exhibited symptoms 
such as a flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Therefore a rating in excess of 30 
percent is not warranted.  

Pes Planus

An examination was conducted by VA in April 1996.  At that 
time, the veteran reported that he had had flat feet all of 
his life and that his feet ached all the time.  On 
examination, no deformity of the feet was described.  X-ray 
studies of the feet were normal.  The pertinent diagnosis was 
history of pes planus.  

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  

With acquired pes planus it is to be remembered that 
depression of the longitudinal arch, or the degree of 
depression, is not the essential feature.  Attention should 
be given to anatomical changes, as compared to normal, in the 
relationships of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the part.  The plantar 
surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(1998).  

The medical evidence of record shows that the veteran's 
flatfoot condition is manifested by an aching of the feet.  
However, there is no evidence of actual pain on manipulation 
of the feet.  Neither are any of the other symptoms such as 
bowing of the Achilles tendon or a weight-bearing line that 
is shifted over or medial to the great toe been shown.  It is 
initially noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The use of arch supports does not, as contended, warrant a 
compensable rating under the schedular rating criteria.  
Moreover, the record does not show that the veteran has pain 
on use of his feet, only a generalized discomfort.  This is 
not considered by the Board to be sufficient, in and of 
itself, to warrant a 10 percent rating.  

Bilateral Hearing Loss with Tinnitus

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI and VII.  To evaluate the 
degree of disability from organic hearing acuity impairment 
the revised rating schedule establishes 11 auditory acuity 
levels from level I, for essentially normal hearing acuity, 
through level XI, for profound deafness.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 1996.  At that time, the 
veteran's organic hearing acuity was currently manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 
hertz of 50 decibels in the right ear and 42 decibels in the 
left ear with speech recognition ability of 92 percent in each 
ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in March 1997.  At that time, the 
veteran's organic hearing acuity was currently manifested by 
average pure tone thresholds at 500, 1,000, 2,000, 3,000, and 
4,000 hertz of 44 decibels in the right ear and 41 decibels in 
the left ear with speech recognition ability of 92 percent in 
each ear.  

The mere fact that the veteran uses hearing aids, as 
contended, in each ear does not establish a basis for a 
compensable evaluation because 38 C.F.R. § 4.86 provides that 
the evaluations derived from the rating schedule are intended 
to make a proper allowance for improvement by the use of 
hearing aids.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  

Under 38 C.F.R. § 4.87, Code 6260 (1998) a 10 percent rating 
is the only and maximum rating for tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  On VA audiology evaluation in March 1997 it 
was noted that there was no significant change in the 
veteran's tinnitus since the examination in April 1996, at 
which time he complained of having constant bilateral 
tinnitus which he related to inservice acoustic trauma.  

Here, neither the pes planus nor hearing loss more closely 
approximates the criteria for the next higher evaluation, see 
38 C.F.R. § 4.7, nor are they so exceptional or unusual as to 
render the application of the regular rating standards 
impractical.  38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for coronary artery disease, including 
hypertension, is granted.  

A rating of 30 percent for PTSD and a rating of 10 percent 
for bilateral hearing loss with tinnitus are granted, subject 
to the controlling regulations governing the payment of 
monetary benefits. 

The claims for service connection for a chronic skin 
disorder, hemorrhoids, the residuals of dental trauma are 
denied.  

A compensable rating for pes planus is denied. 


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

